These two proceedings bring into controversy the status in civil service of Philip A. Hines, formerly First Deputy Clerk in the office of the City Clerk of the City of New York. *Page 212 
He resigned from that position on September 3, 1942, and claims thereafter — on November 5, 1942 — to have been appointed clerk in the Department of Hospitals of that city. Four days later — on November 9, 1942 — he applied for service retirement with pension allowance to be effective December 15, 1942. The appellants challenge the legality of Hines' alleged reappointment to service on November 5, 1942, upon which rests his right to pensioned service retirement.
By the first proceeding — Matter of Hines v. La Guardia — the petitioner seeks an order directing the Board of Estimate of the City of New York, as trustees of the New York City Employees' Retirement System, to approve the petitioner's service retirement and to grant him a retirement allowance. By the second proceeding — Matter of Welling v. Marsh — in which Philip A. Hines, the petitioner in the first proceeding, is an intervener, the petitioner Welling, a resident-citizen and taxpayer of the city of New York, seeks an order directing the Municipal Civil Service Commission to correct its records to show that the intervener served as a temporary clerk in the Department of Hospitals in the city of New York only during the period from December 14 to December 16, 1942.
At Special Term the petitioner's motion in the Hines
proceeding was denied and the order sought in the Welling
proceeding was granted. At the Appellate Division, where the order of Special Term in each proceeding was reversed on the law and facts, two justices dissenting, the petitioner's motion in the Hines proceeding was granted and the order sought at Special Term in the Welling proceeding was denied.
On August 31, 1942, the Mayor of the City of New York transmitted to the City Council a formal report which had been filed with him by the Commissioner of Investigation relating to irregularities in the office of the City Clerk. Among other matters the report contained a statement of alleged facts upon which a finding was made that Philip A. Hines had demonstrated his lack of fitness for public employment. Three days thereafter, on September 3, 1942, Hines resigned as First Deputy City Clerk thereby terminating his relation as a city employee. (Matter ofDoering v. Hinrichs, 289 N.Y. 29, 33; see, also, Matter ofEberle v. LaGuardia, 285 N.Y. 247, 251-252.) On the date when he resigned he also filed an application for service retirement as *Page 213 
of October 3, 1942. When that application came before the Board of Estimate at its meeting of October 8, 1942, it was disapproved. Thereafter, on November 5, 1942, there was made, under rule V, section IX, subdivision 6 of the Rules of the Municipal Civil Service Commission, the purported appointment of Hines to the competitive position of Clerk Grade I in the Department of Hospitals of the City of New York. His annual salary was fixed at $960; his assignment of work was at the Municipal Sanitarium at Otisville, N.Y. The printed form upon which the appointment was made was received in the office of the Municipal Civil Service Commission on December 4, 1942, and contained data indicating that the appointment was under rule V, section IX, subdivision 6, and was for a period of fifteen days beginning November 5, 1942. On December 14, 1942, the Municipal Civil Service Commission approved the Hines payroll for a period from November 5, to December 15, 1942. On November 9, 1942 — five days after his alleged reappointment to city service — Hines filed with the Board of Estimate a second application for service retirement to be effective December 15, 1942. That application was disapproved by the Board at its meeting of January 14, 1943, and led to the present Hines proceeding.
The resignation filed by Hines as First Deputy City Clerk withdrew him from city service and served to deprive him of the right to pensioned service retirement unless there is proof of his legal reappointment to a position in city service under conditions which would qualify him for a retirement allowance. (Administrative Code, § B3-36.0, and see Matter of Eberle v.La Guardia, supra, pp. 251-252.) In other words the petition in the Hines proceeding was properly denied unless there was evidence before the court of compliance by Hines with section B3-36.0 of the Administrative Code which provides in part:
"Retirement of a member for service shall be made by the board [of estimate] as follows:
"1. Any member in city-service may retire upon written application to the board setting forth at what time, not less than thirty days subsequent to the execution and filing thereof, he desires to be retired, provided that such member at the time so specified for his retirement shall have attained the minimum age of retirement provided for the group of which he shall be a member at such time." (Italics added.) *Page 214 
Unless the purported reappointment of November 5, 1942, was legal Hines was not a "member in city-service" within section B3-36.0 (supra) when he made his application for pensioned service retirement on November 9, 1942. Our inquiry is thus narrowed to the question of the legality of that appointment allegedly made on that date.
We find no evidence that Hines took an examination of any kind before his purported appointment of November 5, 1942. His name was on no appropriate civil service list of those eligible for the position to which he now asserts a legal appointment. Indeed, it is undisputed that no eligible list for that position had existed since 1940. In connection with such appointment Hines had not been nominated to the Civil Service Commission for noncompetitive examination; nor was he certified by the Civil Service Commission as qualified for appointment to the position of Clerk Grade I in the Department of Hospitals after noncompetitive examination. These, we think, are prerequisites for an effective provisional appointment made under rule V, section IX, subdivision 6 of the Rules of the Municipal Civil Service Commission. That rule embodies the essential provisions of Civil Service Law, section 15, subdivision 1, which provided, until amended by chapter 377 of the Laws of 1944:
"§ 15. EXCEPTIONS FROM COMPETITIVE EXAMINATION. Positions in the competitive class may be filled without examination as follows:
"1. Whenever there are urgent reasons for filling a vacancy in the competitive class and there is no list of persons eligible for appointment after competitive examination, the appointing officer may nominate a person to the state or municipal commission for non-competitive examination, and if such nominee shall be certified by such commission as qualified after such noncompetitive examination, he may be appointed provisionally to fill such vacancy until a selection and appointment can be made after competitive examination, but such provisional appointment shall not continue for a longer period than four months, nor shall successive provisional appointments be made to the same position under this subdivision."
The reappointment of Hines — which was concededly provisional in character — was not made in compliance with the *Page 215 
statute quoted above and violated rule V, section IX, subdivision 6 of the Rules of the Municipal Civil Service Commission. (People ex rel Ewell v. Robson, 251 App. Div. 689, 691,253 App. Div. 127, 129 [reargument], affd. 278 N.Y. 585.)
What was said in People v. Ingham (107 App. Div. 41 at p. 45, affd. on opinion below 183 N.Y. 547), applies here with equal force — "The several provisions of the Civil Service Law clearly indicate that it was the intention of the Legislature that all persons seeking employment in the civil service and who came within the provisions of the Civil Service Law, should be declared to be eligible by certificate of the officers or boards created by such law. It was not the intention of the Legislaturethat an appointment could be made subject to the approval of suchofficers or boards." (Emphasis supplied.)
We thus find ourselves unable to accept the argument made in behalf of Hines that retroactive certification does not contravene section 15, subdivision 1 of the Civil Service Law (supra). "The Civil Service Law does not authorize the Commission to make a certification `conditioned' upon `future investigation' which may be conducted after an appointment has been made * * *" (Matter of Wolff v. Hodson, 285 N.Y. 197,204). Nor can we agree with the statement made in support of the position taken by Hines on this appeal that "the important consideration in this case is that the appointment of the respondent was an urgent appointment and as such, speed was the necessary factor in having him report for his employment." The record contains evidence which makes highly improbable the asserted urgency of the Hines reappointment on November 5, 1942. Upon that subject we cite as admitted facts the affirmative allegations in the answer in the Hines proceeding, to which no reply was served. (Civ. Prac. Act, § 1292.) From those allegations it appears that the provisional appointment of Hines on November 5, 1942, was made "for the sole purpose of affording [him] the privilege of having the Board of Estimate pass upon his application for service retirement." "Urgent reasons," as that phrase is used in section 15 subdivision 1 of the Civil Service Law (supra), implies something more impelling — something more essential to the city's well-being — than the qualifying of an employee for provisional service retirement. That such *Page 216 
was the "sole purpose" of the reappointment is made even more plain by the application for pensioned service retirement filed by Hines on November 9, 1942 — four days after the reappointment of November 5, 1942 — and designated by him to be effective December 15, 1942.
We do not find in section 15 of the Civil Service Law or in rule V, section IX, subdivision 6 of the Rules of the Municipal Civil Service Commission ambiguity sufficient to raise a reasonable doubt as to the intention of the framers of those laws. In such circumstances we may not, in the solution of our problem, give weight to administrative practice — upon which rests the Appellate Division decision — which practice followed a course not approved by either statute or rule. Administrative practice may not thwart a statute the purposes of which are as clear as those here involved. (People ex rel. W.S. El. Co. v.C.T.  E.S. Co., 187 N.Y. 58, 66-67; City of New York v. NewYork City Ry. Co., 193 N.Y. 543, 549-550; Neuberger v.Commissioner, 311 U.S. 83, 88-89.)
In the Hines proceeding the failure by the petitioner to establish that he was an employee in city service on November 9, 1942, makes legally ineffectual his application on that date for pensioned service retirement.
In the Welling proceeding there are allegations in the petition, and affirmative allegations in the answer to which no reply was interposed (Civ. Prac. Act, § 1292), from which it may be inferred that on December 14, 1942, the Municipal Civil Service Commission approved the qualifications of Philip A. Hines and authorized his provisional appointment and employment in the Department of Hospitals. We have concluded in the Hines
proceeding that such action by the Commission may not be given retroactive effect. Confining our decision in the Welling
proceeding to the issues raised by the pleadings it follows in that proceeding that there must be a reversal of the order of the Appellate Division and an affirmance of the order at Special Term.
In each proceeding the order of the Appellate Division should be reversed and that of Special Term affirmed, without costs.
LEHMAN, Ch. J., LOUGHRAN, RIPPEY, CONWAY and DESMOND, JJ., concur; THACHER J., taking no part.
Ordered accordingly. *Page 217